99 F.3d 1128
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Carlos R. RIVERA-CARBANA, Plaintiff, Appellant,v.DEPARTMENT of The Army, Defendant, Appellee.
No. 96-1039.
United States Court of Appeals, First Circuit.
Nov. 7, 1996.

Carlos R. Rivera-Carbana on brief pro se.
Guillermo Gil, United States Attorney, and Fidel A. Sevillano Del Rio, Assistant United States Attorney, on brief for appellee.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
Pro se plaintiff Carlos R. Rivera-Carbana appeals a district court judgment dismissing his Federal Tort Claims action on the grounds that plaintiff's claims for personal injuries arising out alleged acts of medical malpractice were "forever barred" under 28 U.S.C. § 2401(b) and an unrelated claim for property damage to his automobile had been waived.1  Plaintiff also appeals a subsequent order that denied his motion to reconsider the foregoing judgment.


2
This court has thoroughly reviewed the record and the parties' briefs on appeal.  We conclude that plaintiff's personal injury claims were properly dismissed because they are barred by the statute of limitations.  Plaintiff failed to present these claims within two years of the date of their accrual, as required by 28 U.S.C. § 2401(b).  Plaintiff has also failed to present a cogent argument addressing his property damage claim on appeal.  Thus, we deem it waived.   See Barrett v. United States, 965 F.2d 1184, 1194 n. 19 (1st Cir.1992).  Accordingly, the judgment of dismissal and the order denying plaintiff's motion for reconsideration are affirmed.



1
 In relevant part, 28 U.S.C. § 2401(b) provides that, "[a] tort claim against the United States shall be forever barred unless it is presented in writing to the appropriate Federal agency within two years after such claim accrues...."